Citation Nr: 0615825	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to April 
1990 and from August 1991 to June 1992. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Manchester, Vermont, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2004, the veteran and his 
wife testified at a hearing before a Decision Review Officer.  
A transcript of this hearing is associated with the claims 
folders.


FINDING OF FACT

The veteran did not engage in combat with the enemy and he 
does not have PTSD as a result of a corroborated service 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in September 2002, prior to the 
originating agency's initial adjudication of the claim.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for PTSD.  Consequently, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying him of the evidence pertinent to those 
elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
Neither the veteran nor her representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such available evidence.  Although the veteran was not 
provided a VA examination in response to his claim, no such 
examination is required in this case because the medical 
evidence of record is sufficient to decide the claim.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f). 

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he currently has PTSD as a result of 
stressors during his service in the Persian Gulf War.  

The veteran's service medical records at the time of his 
enlistment note that he had seen a psychologist between 1981 
and 1986 and had been hospitalized for a conduct disorder.  
However, no psychiatric disorder was diagnosed during his 
December 1989 enlistment examination.  Subsequent service 
medical records are silent for any complaint, treatment, or 
diagnosis of a psychiatric disorder, to include PTSD.  

The service records document service in Southeast Asia from 
August to November 1991.  However, neither the service 
medical nor the service personnel records show that the 
veteran engaged in combat with the enemy during the Persian 
Gulf War and he has no awards or decorations that would 
suggest that he engaged in combat with the enemy.  

Post service VA medical records show that the veteran had 
questionable depression in February 1997.  Subsequent 
psychological testing in 1998 revealed mild depression and 
mild to moderate anxiety.  A February 1998 treatment record 
notes that the veteran had a mood disorder and was depressed; 
however, he displayed no real PTSD-like symptoms.  

Similar findings were noted during VA examination in May 
1999.  It was noted that the veteran had a history of 
treatment for alcohol abuse.  He also had a 30-day 
psychiatric evaluation at a private hospital when he was 14 
years old.  He related that this was a voluntary admission 
after being suspended for causing trouble at school.  He 
indicated that no psychiatric diagnosis was rendered at that 
time.  He reported that he saw combat in the Gulf War, but he 
did not want to talk about his experiences.  He reported 
subsequent nightmares that had dissipated over the years.   
With the exception of being somewhat hyperaroused to touch, 
he denied any other signs or symptoms of PTSD.  He complained 
of hypersomnolence, irritability, and poor concentration.  
The veteran attributed these symptoms to his employment 
status and knee conditions.  The examiner did not feel that 
the criteria for a psychiatric diagnosis had been met.  

VA medical records dated from September 1999 show that the 
veteran was diagnosed with PTSD in February 2000.  A March 
2000 mental health evaluation notes that the veteran endorsed 
the full spectrum of PTSD symptoms.  He described witnessing 
people being blown up, seeing charred bodies, and other 
events that he did not want to talk about.  He reported 
experiencing distressing intrusive images of these events and 
frequent nightmares; however, he did not recall the content 
of his nightmares.  A DSM-IV diagnosis of PTSD was rendered.  

Subsequent records show that the veteran complained of seeing 
dead bodies during active duty.  The veteran reported guilt 
for not doing enough during the Gulf War.  The veteran's 
diagnosis of PTSD was attributed to his experiences in the 
Gulf War.  

A May 2003 statement from M.B., indicates that he served with 
the veteran during active duty.  M.B. reported that he and 
the veteran were driving in a Humvee "looking to have some 
fun."  Since no one knew that they had left, they were not 
issued weapons.  Late at night in an isolated area, a black 
SUV passed them.  A passenger in the SUV rolled down his 
window and threw something from it.  They heard a clanking 
noise in the rear of the Humvee.  According to M.B., he and 
the veteran were "pretty much freaking out."  M.B. slammed 
on the brakes and the veteran dove into the back of the 
vehicle to see what had been thrown.  M.B. noted that the 
veteran found what appeared to M.B. to be some sort of a soda 
container.  The veteran threw the container as far as he 
could.  M.B. noted that he had no idea what was in the 
container and the veteran never really talked about it.

At his March 2004 hearing, the veteran testified that the 
object thrown was about the size of a soda can with some 
wires and stuff coming out of the top and onto the side.  He 
also reported that there was a piece of duct tape around it 
and that it looked to be "a home made or hand made grenade 
or bomb."  He reported that he looked back and saw that the 
SUV was parked length ways across the road as if they were 
waiting for them.  As they were unarmed and had no way of 
defending themselves, the veteran and M.B. turned around and 
returned to the Kobar Towers.  They did not report the 
incident.  

While the record reflects that the veteran has a diagnosis of 
PTSD, the Board notes that this diagnosis was made based upon 
the veteran's reports to VA health care providers of 
witnessing dead people and engaging in combat.  The Board has 
not found the veteran's self-serving statements concerning 
his participation in combat to be credible.  As noted above, 
there is no corroborating evidence of such participation.  
Moreover, the veteran has not described his claimed combat 
stressors or the witnessing of dead bodies with enough 
specificity so as to allow the service department to confirm 
either that that these events actually occurred, or that they 
occurred while he was present.  Accordingly, the Board 
concludes that the veteran did not participate in combat with 
the enemy and that the alleged stressor of witnessing dead 
bodies has not been corroborated.  Therefore, service 
connection for PTSD based upon these stressors is not 
warranted.  

The Board also notes that the veteran has reported an 
incident wherein an object was thrown into a vehicle that he 
was riding in.  While the veteran and M.B. relate similar 
incidents involving an object being thrown into their 
vehicle, there are several inconsistencies in their stories 
that are concerning.  First, M.B. noted that he looked at the 
object and described it as a soda-like container.  However, 
he made no references to any duct tape or wiring coming from 
the container as noted by the veteran during his testimony.  
Additionally, M.B. made no reference to the SUV blocking the 
road waiting for them.  Also, the Board finds it surprising 
that the veteran would travel unauthorized at night unarmed 
and would not report finding an object that appeared to be an 
explosive device in a region where armed combat was possible.  
In any event, as noted above, while the veteran was diagnosed 
with PTSD, this diagnosis was not based upon the stressor of 
having an object thrown into his vehicle.  Accordingly, 
service connection for PTSD based upon this stressor is also 
unwarranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


